DETAILED ACTION
This Office Action is in response to Application 17/073,612 filed on October 19, 2020. 
Claims 1 - 2 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 was filed on the mailing date of the Application 17/073,612 on October 19, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on October 19, 2020 have been received.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on November 19, 2020 has been filed in the Application 17/073,612 filed on October 19, 2020.

Drawings
The drawings (filed on October 19, 2020), specifically figures 2 -4, are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include no reference character(s). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because it is missing a transitory phrase for connecting the preamble to the body of the claim. Appropriate correction is required.  The Examiner invites the Applicant to amend claim 2 to place the claim in a form that complies with regulatory requirements.  For example, the Applicant may overcome this objection by adding the following language after the dependency wording of claim 2:  “wherein the servo motor controller acquiring the offset relationship between the magnetic-pole phase and the calculation-based phase further comprises:” and thereby placing claim 2 into an acceptable form. For examination purposes, claim 2 shall be construed as being in an acceptable form that complies with regulatory requirements. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“magnetic-pole detection unit", "phase calculation unit", and "position detection unit” in claim 1

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 2 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, an apparatus, with the following limitations: 1) “detects a position”; 2) “detects a magnetic- pole phase”; 3) “determines a calculation-based phase based on position data . . . and magnetic-pole gap information”; and 4) “acquire an offset relationship between the magnetic-pole phase detected . . . and the calculation-based phase determined . . .  after a reference position is passed through.”

The first limitation “detects a position,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic 

Similarly, the second limitation “detects a magnetic- pole phase,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic devices (e.g., magnetic-pole detection unit and servo motor). For example, “detect” in the context of the claim encompasses the user remembering phase data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The third limitation “determines a calculation-based phase based on position data . . . and magnetic-pole gap information,” as drafted, is a mathematical calculation that, under its broadest reasonable interpretation, encompasses calculating the mathematical relationship between a position data and magnetic pole gap information, but for the recitation of generic devices (e.g., phase calculation unit and servo motor). For example, “determines” in the context of the claim encompasses user mentally computing phase data based on position data and magnetic-pole gap information. If a claim limitation, under its broadest reasonable interpretation, recites a concept (e.g., calculation-based phase) that falls into the “Mathematical Concepts” grouping of abstracts, the claim recites an abstract idea.
Analogously, the fourth limitation “acquire an offset relationship between the magnetic-pole phase detected . . . and the calculation-based phase determined . . .  after a reference position is passed through” as drafted, is a mathematical calculation that, under its broadest reasonable interpretation, 

Accordingly, the claim 1 recites four abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the five aforementioned abstract ideas/judicial exceptions, claim 1 further recites four additional elements:  1) a generic “servo motor controller” for executing the judicial exceptions; 2) a generic “servo motor” for providing data for executing the judicial exceptions; 3) language linking the servo motor controller to field of industrial machines (i.e., “for controlling a servo motor of an industrial machine”); and 4) generic processors (i.e., units) for executing the judicial exceptions. 

The first additional element “servo motor controller” is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer 
 
Accordingly, the four additional elements do not integrate the abstract ideas into a practical application because the four additional elements do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in claim 1 do no more than automate mental processes that the user used to perform manually, using the computer as a tool. Therefore, claim 1 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer processor and generic computer peripherals/components to perform the data processing, and generating amounts to no more than mere instructions to apply the 

Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Please note: Examiner invites the Applicant to amend claim 1 to include a limitation where the “offset relationship” is used, for example, to adjust the operation of the servo motor controller. Inclusion of such a limitation into claim 1 would integrate the abstract ideas/judicial exceptions into a practical application.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claim 2 inherits the abstract ideas from claim 1. Claim 2 includes the additional elements “acquiring the offset relationship . . . a plurality of times” and “newly calculating an offset relationship” and that further detail the inherited abstract idea “acquiring the offset relationship.” Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 does not include any additional 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -2 are rejected as being unpatentable over Matsuo (US Pub. 2004/0257027), in view of Tsukamoto (US Pub. 2017/0307416), and in further view of Takahashi (US Pub. 2016/0138942).

Regarding claim 1, Matsuo teaches: 
a servo motor controller for controlling a servo motor of an industrial machine, the servo motor controller (Abstract; see also para [0095]) comprising:
a position detection unit that detects a position of the servo motor (Fig 1, modules 3 & 8 , para [0029]); 
a magnetic-pole detection unit that detects a magnetic- pole phase of the servo motor ( Fig 1, module 22, paras [0030], [0046] – [0048]); 
and a phase calculation unit that determines a calculation-based phase based on position data of the servo motor of the servo motor (Fig 1, module 20; paras [0030] & [0035] – [0036]; see also para [0029]: position), 
the servo motor controller being configured to acquire an offset relationship between the magnetic-pole phase detected by the magnetic-pole detection unit and the calculation-based phase determined by the phase calculation unit (Fig 1, module 23, para [0079]: difference; see also para [0077]),

Matsuo specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    654
    904
    media_image1.png
    Greyscale

[0029] FIG. 1 is a block diagram showing one embodiment of a motor controller 1 according to the
present invention. The motor controller 1 is constituted by sensor control means 4, inverter means (or
vector control means) 5, velocity control means 6, current detectors 7A, 7B and 7C, an encoder 3, and
an encoder counter 8. The encoder 3 is an absolute value rotary encoder, and is a feed back detector
(sensor) for use of a position and velocity detection mounted on a rotational axis of a brushless
synchronous motor 2 (hereinafter, referred to as the motor), which is a control object of the motor
controller 1.

by magnetic pole position detection means 20,
voltage feedback (FB) detector 21, magnetic pole position estimation means 22, magnetic pole
position abnormality detection means 23 and a sensor signal switch 24.

[0035] The counter 8 counts a pulse outputted by the encoder 3, and inputs an output value to the
magnetic pole position detection means 20 of the sensor control means 4 and the velocity calculator 9
of the velocity control means 6. The velocity calculator 9 calculates a real angular velocity .omega. of
the motor 2 from the output value of the counter. This real angular velocity .omega. and an angular
velocity command signal .omega.* are inputted to the subtractor 10, and an angular velocity differential
signal .epsilon..sub.v is calculated. The obtained angular velocity differential signal .epsilon..sub.v is
inputted to the velocity controller 11, and a quadrature axis current command signal I.sub.q* is
calculated. This quadrature axis current command signal I.sub.q*, a direct axis current command
signal I.sub.d*, respective current feed back signals I.sub.ufb, I.sub.vfb and I.sub.wfb of the current
detectors 7A, 7B and 7C, and an electrical angular signal .theta..sub.e calculated from the output
value of the counter 8 by the magnetic pole position detection means 20 are inputted to the inverter
means 5, and the motor 2 is vector-controlled for a continuous driving. The direct axis aligns to the
rotor magnetic pole direction.

[0036] FIG. 2 is a view showing a constitution of the magnetic pole position detection means 20 for
finding the electrical angle .theta..sub.e from the counter output value. The magnetic pole position
detection means 20 is constituted by subtractors 61 and 65, a coefficient alignment means 62, an
adder 63, and a counter output value--electrical angle converter 64.

[0046] Next, the method of finding the estimated electrical angle of the rotor from the induced voltage
of the stator windings of the stator in the magnetic pole position estimation means 22 will be described below.
[0047] The voltage FB detector 21 takes the induced voltages V.sub.U, V.sub.V and V.sub.W taken out from respective stator windings of the motor 2 as input signals, and calculates on the basis of the expressions (4) and (5), and outputs a correlated voltage signal V.sub.UV of U-V phases and a correlated voltage V.sub.VW of V-W phases.
V.sub.UV=V.sub.U-V.sub.V (4)
V.sub.VW=V.sub.V-V.sub.W (5)

[0048] These correlated voltage signals are transmitted to the magnetic pole position estimation
means 22.


[0079] The magnetic pole position abnormality detection means 23 always calculates a difference
between the above described estimated electrical angle .theta..sub.L calculated from the induced
voltage of the stator windings of the motor 2 in the mechanical angle of the rotor or the encoder and
the electrical angle .theta..sub.e based on the encoder output signal, and if the absolute value of the
difference is equal to either a certain stipulated value, for example, 5% of the electrical angle 2.pi. (the
stipulated value is equivalent to 0.314 radian) or smaller than that, it is determined that the encoder 3
is normal. If the above-described absolute value is larger than 5%, it is determined that the encoder 3
is abnormal, and a changeover signal is outputted.

but, Matsuo does not explicitly disclose: 
magnetic-pole gap information and 
after a reference position is passed through.

However, Tsukamoto teaches:
magnetic-pole gap information (Tsukamoto: paras [0115] & [0128]; see paras [0006] - [0009]).

Tsukamoto specifically teaches (underlines and red boxes are added by the Examiner for emphasis):
[0115] The respective air gaps between the magnetism sensing elements 21a to 21g and the magnetic rotor 1A do not have to be identical, and as long as the air gaps are maintained as the magnetism sensing elements 21a to 21g move relative to the magnetic rotor 1A, the air gaps may differ among the respective magnetism sensing elements 21a to 21g. Hall elements, anisotropic magneto-resistive(AMR) devices, giant magneto-resistive (GMR) devices, tunnel magneto-resistance (TMR) devices, or the like are used as the magnetism sensing elements 21a to 21g constituting the magnetism sensing device 2. FIG. 1 shows an example in which the first magnetism sensing element group 2a is constituted by four magnetism sensing elements and the second magnetism sensing element group2b is constituted by three magnetism sensing elements. However, the respective numbers of arranged magnetism sensing elements are not limited thereto, and will be referred to in the following description as n and m.

[0128] The position detection and calculation method is basically identical to the position detection and calculation method of the first embodiment, described above, except that in the third embodiment, the detected position is a rotation angle. Accordingly, information indicating the position of the magnetism sensing device 2 on the magnetic rotor 1A, which is stored in advance in the position conversion table unit 34, is constituted by rotation angle information. Since the detected position information is constituted by rotation angles, the position detection resolution is set such that when the resolution of the absolute position of the first magnetism sensing element group 2a on the first magnetic rotor 41a is set at δ1 and the resolution of the absolute position of the second magnetism sensing element group2b on the second magnetic rotor 41b is set at δ2, δ1 and δ2 are expressed respectively by Equations(45) and (46), shown below.
	
	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo and incorporate the teachings of Tsukamoto for considering magnetic-pole gap information, in addition to position data, in the calculation-based phase. The one of ordinary skill in the art would have been motivated to do so to precisely predict the magnetic position/phase of the servo motor, even after the power of the servo motor is switched off and the servo motor is moved thereafter, thereby ensuring that the position/phase of the servo motor can be properly predicted when the power is switched back on (Tsukamoto: paras [0006] – [0008]).

but, modified Matsuo does not explicitly disclose: 
after a reference position is passed through.
However, Takahashi teaches: 
after a reference position is passed through (Takahashi: paras [0082]& [0084]).

Takahashi specifically teaches (red boxes and underlines are added by the Examiner for emphasis):

[0082] In the above processing during operation, for several rotations before the first phase difference φ is obtained, errors are not corrected. However, after the phase difference φ is detected, errors associated with the encoder 2 are corrected. Thus, a corrected pulse width (from which an accurate rotation angle can be obtained) and a corrected rotational speed calculated by use of the corrected the rotation angle/rotational speed can be detected with higher accuracy.

[0084] The error correction unit 6 is configured to output a status signal indicating that the phase difference φ has been determined. In this example, as the status signal, a reference position signal (Z phase signal) is outputted from the pulse counter 18. When the phase difference φ has not been obtained, the Z phase signal is not outputted. With this configuration, when the Z phase signal is outputted after several rotations, it is indicated that the reference position has been found. Thus, after that, the absolute angle can be calculated, which advantageously allows usage similar to that of a normal Z phase-provided sensor.

	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo and incorporate the teachings of Takahashi for determining the offset relationship, after a reference position is passed through. The one of ordinary skill in the art would have been motivated to do so to detect the rotation angle of the servo motor with higher accuracy, thereby ensuring that the offset relationship is calculated during a normal rotation cycle of the servo motor, not abnormal/erroneous rotation cycle (Takahashi: paras [0082], & [0084], [0073]).

Regarding claim 2, modified Matsuo teaches all the limitations of claim 1.
Modified Matsuo further teaches, and Takahashi also teaches: 
the servo motor controller acquiring the offset relationship between the magnetic-pole phase and the calculation-based phase a plurality of times, and newly calculating an offset relationship from at least one of the acquired offset relationships (Takahashi: paras [0087] - [0088]).

Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Sonoda (US Pub. 2013/0307452): teaches repeating a calculation predetermined number of times so that magnetic pole position of the rotor can be obtained.  
Hara (US Pub. 2016/0041010 ): teaches consideration of gap information in magnetic pole pairs.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        01/21/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115